DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/08/2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-16 previously set forth in the Non-Final Office Action mailed 06/08/2021. 

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
In claim 9, line 2, the “patient monitor processor” should read the “patient monitoring processor” for consistency with the last line of the claim.
In claim 17, line 4, “beams” should read “beams.”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a communication module” in claim 8, line 2. Interpreted as a wireless or wired device using a communication protocol or standard [0041].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al (US 20170007853), hereinafter Alford, in view of Dentinger (US 20100312115), hereinafter, Dentinger.
Regarding claim 1, Alford teaches a patient monitoring processor (“processing circuitry 52” [0086], Fig. 5. Processor 70 [0069]-[0070], Fig. 6; “processing circuitry 70 configured to monitor symptoms and side effects" [0072]; “the at least one processor” [0119]) configured to: 
receive a series of ultrasound measurements (“Reflection of delivered ultrasound by a particular tissue varies based on the temperature of the tissue and, consequently, the temperature of tissue can be sensed via ultrasound imaging of the tissue.” [0043]; “receiving data from ultrasound device 12,” [0069]) received from a sensor (“wearable ultrasound device 12”, [0050], 12 [0074]. Figs 1-2 and 7; “any of ultrasound devices 12, 30, 40, or 50.  Ultrasound device 50, or any other device described herein, may determine, based on the ultrasound imaging signals generated by sensing circuitry 62, for example, that a value of the physiological parameter has exceeded a respective threshold and output the indication of the determination.” [0089]; Figs. 1-5), said sensor comprising at least one configurable ultrasound transducer (“a plurality of ultrasound transducers 24” [0050], Figs 1-2; “a plurality of ultrasound transducers 34” [0059], Fig. 3; “a plurality of ultrasound transducers 44” [0061], Fig. 4; “a plurality of ultrasound transducers 54” [0063], Fig. 5.  “Processing circuitry 52 is configured to control ultrasound transducers 54 to deliver ultrasound, e.g., for a therapeutic or diagnostic purpose. More particularly, processing circuitry 52 controls signal generation circuitry 56 to generate a signal based on power from power source(s) 58 that drives the ultrasound transducers to deliver 
process said series of ultrasound measurements to obtain hemodynamic data ("blood pressure" [0041], [0062]. “In some examples, ultrasound device 12 includes one or more sensors as described herein.  Furthermore, in some examples, ultrasound device 12 uses ultrasound to monitor one or more physiological parameters of patient 14.” [0042]; “processing circuitry 52 proceeds to calculate the value of a physiological parameter from the imaging signals (140)" [0088], Figs. 5, 10; “one or more of the ultrasound transducers configured to obtain an image of the patient, wherein the one or more physiological parameters comprise one or more of inflammation or spDentingern size determined based on the image," [0112]; “a blood flow rate" [0173]) of a patient (14, Fig. 1, [0071]) coupled to the sensor (seen in Fig. 1: “wearable ultrasound device 12 may include an adhesive layer as an attachment element for attaching the 
control a patient monitor (interface 76 [0071], Fig. 6) to display the obtained hemodynamic data ("A user, such as a clinician, other caregiver, or patient 14, may interact with interface device 16 through user interface 76.  User interface 76 includes a display, with which processing circuitry 70 may present information, such as information physiological parameters," [0071]); 
evaluate the obtained hemodynamic data to detect a variance in said data (“changes” [0084]. “The threshold may alternatively be a blood flow rate value or any other value… identify changes to or variations of the physiological parameter over time,” [0090]), the variance comprising a difference between successive data points (“An increase or decrease of an inflammatory response may also be detected by measuring changes (… a first point in therapy versus a second point in therapy, …)” [0039]); and 
generate a reconfiguration signal for the at least one configurable ultrasound transducer (“generate the drive signal” [0171]), wherein the timing of said generation is a function of said evaluation (“The wearable ultrasound device of any of examples 67 to 73, wherein the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers to modulate nerve tissue that at least partially controls the physiological parameter.” [0171]).
While teaching the variance comprising a difference (“changes to or variations” [0090]) between successive data points (“a first point in therapy versus a second point in therapy” [0039]), Alford does not explicitly teach successive data points relating to a same phase of a 
However, Dentinger discloses a system and device for improved ultrasound cavitation mapping, which is analogous art. Dentinger teaches successive data points (“The hemodynamic parameters are used to define hemodynamic state on a beat-to-beat basis and to monitor changes in the physiological state" [0024]) relating to a same phase (184, “peak flow” [0045], Figs. 7-8) of a cardiac cycle (“the peak volumetric flow rate over the cardiac cycle…184” [0045], Figs. 7-8) and belonging to different heartbeats (“on a beat-to-beat basis” [0024]. The blood flow peaks, i.e., reaches its maximum, at a certain phase of each cardiac cycle. Therefore, the “peak flow” refers to a same phase of a cardiac cycle).
Therefore, based on Dentinger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alford to have successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats, as taught by Dentinger, in order to facilitate monitoring of non-invasive hemodynamic parameters (Dentinger: [0032], [0037]). 
Regarding claim 2, Alford modified by Dentinger teaches the patient monitoring processor of claim 1.
Alford teaches that the processor is further configured  to compare the variance against a defined threshold (the threshold [0171]) and to time the generation of the reconfiguration signal as a function of said comparison (“the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers to modulate nerve tissue that at least partially controls the physiological parameter.” [0171]).  

Regarding claim 3, Alford modified by Dentinger teaches the patient monitoring processor of claim 2.
Alford teaches the patient monitor (interface 76 [0071], Fig. 6) under control of the patient monitoring processor ("A user, such as a clinician, other caregiver, or patient 14, may interact with interface device 16 through user interface 76.  User interface 76 includes a display, with which processing circuitry 70 may present information, such as information physiological parameters," [0071]), wherein the patient monitor has a dedicated display region (a display [0071]) onto which the hemodynamic data is displayed (“a display, with which processing circuitry 70 may present information, such as information physiological parameters," [0071]), the hemodynamic data of a single series of ultrasound measurements spanning a full width of said dedicated display region (presenting data using the full width of the dedicated display region is a routine operation because a window used for data presentation can be adjusted by a user to fit the available screen area, which is simply an application of a known technique of adjusting GUI application window to a display device ready for improvement), and wherein the processor is further configured to generate the reconfiguration signal (“to modify the delivery of ultrasound” [0072]) in between successive series of ultrasound measurements if the detected variance is below the defined threshold (“processing circuitry 70 configured to monitor symptoms and side effects, e.g., based on physiological parameter sensed by sensors 18, sensing devices 19, sensors 46, and sensors 60… Processing circuitry 70 may be configured to control an ultrasound device to modify the delivery of ultrasound based on changes, or lack thereof, in the one or more symptoms or side effects over time." [0072]. Lack of changes implies that the detected variance of the physiological parameter is below the defined threshold, in which case a new ultrasound measurement is made with the modified delivery of ultrasound according to [0072]).  
Regarding claim 4, Alford modified by Dentinger teaches the patient monitoring processor of claim 2.
Alford teaches the processor is further configured to immediately (“in response” [0047]; “relatively immediate,”  “as feedback” [0089]) generate the reconfiguration signal (“to generate the drive signal” [0171]) if the detected variation exceeds the defined threshold (“During the ambulatory period, ultrasound device 14 may deliver ultrasound ...on demand, e.g., initiated or suspended in response to increased or decreased symptoms or side effects.” [0047]; "the process of FIG. 10 may include generating, by sensing circuitry 62 of wearable ultrasound device 50, ultrasound imaging signals indicative of one or more physiological parameters over a period of time.  The period of time may be relatively short when used for relatively immediate (e.g., on the order of seconds, minutes, …) information during an emergency event or when used as feedback to modulate ultrasound therapy delivery." [0089]. “The wearable ultrasound device of any of examples 67 to 73, wherein the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers” [0171]). In the combined invention of Alford and Dentinger, the variance is detected.
Regarding claim 6, Alford modified by Dentinger teaches the patient monitoring processor of claim 3.
Additionally, Alford modified by Dentinger teaches that the processor is further configured to change a visualization of the obtained hemodynamic data on the patient monitor (Dentinger: “arterial waveforms are displayed in step 142.” [0041]; Fig. 5) in response to No change being detected implies that the variance is below a threshold).
Therefore, based on Dentinger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Alford and Dentinger to have the processor further configured to change a visualization of the obtained hemodynamic data on the patient monitor in response to detecting said variance, as taught by Dentinger, in order to facilitate monitoring of non-invasive hemodynamic parameters (Dentinger: [0032], [0037]). 
Regarding claim 7, Alford modified by Dentinger teaches the patient monitoring processor of claim 3.
Alford teaches that the processor is further configured to: 
receive a further series of ultrasound measurements (a series received over the “longer monitoring periods” [0089]) received from the sensor ("the process of FIG. 10 may include generating, by sensing circuitry 62 of wearable ultrasound device 50, ultrasound imaging signals indicative of one or more physiological parameters over a period of time… The period of time may also be on the order of days, weeks, months, or even years.  These longer monitoring periods may be referred to as longitudinal monitoring made possible by a wearable ultrasound device such as any of ultrasound devices 12, 30, 40, or 50." [0089]; Figs. 1-5 and 7); 
process said further series of ultrasound measurements to obtain further hemodynamic data ("blood pressure" [0041], [0062], “a blood flow rate" [0173]) of the patient (“generating, by 
compare the further hemodynamic data with the hemodynamic data (“processing circuitry 70 configured to monitor symptoms and side effects, e.g., based on physiological parameter… “changes, or lack thereof, in the one or more symptoms or side effects over time." [0072]. To detect the “changes, or lack thereof… over time”, a data comparison has to be made); and 
generate an alarm (“interface device 16 may deliver one or more alerts” [0078]) if the further hemodynamic data (data obtained before modifying the “delivery of ultrasound” [0072]) differs from the hemodynamic data by less than a defined amount (“processing circuitry 70 configured to monitor symptoms and side effects, e.g., based on physiological parameter… Processing circuitry 70 may be configured to control an ultrasound device to modify the delivery of ultrasound based on changes, or lack thereof, in the one or more symptoms or side effects over time." [0072]. Lack of changes implies that the hemodynamic data differ by less than a defined amount; “interface device 16 may deliver one or more alerts in response to detecting that … the ultrasound therapy is modified or will be modified.” [0078]).
Regarding claim 8, Alford modified by Dentinger teaches the patient monitoring processor of claim 7.
Alford teaches a communication module (64, Fig. 5 [0064], 74, [0069], Fig. 6) for communicating with an external device (“Communication circuitry 74 may also be configured for wired or wireless communication with … one or more networked computing resources.” [0072]; “processing circuitry 52 may control communication circuitry 64 to send some or 
all of the imaging signals to another computing device (e.g., interface device 16 or networked server 82) for processing. [0087], Figs. 5-7), wherein the processor is further configured to 
Regarding claim 9, Alford teaches a patient monitoring system (“system 10 for delivering ultrasound to a patient 14 and monitoring patient 14.” [0029], system 10 [0045], Fig. 1; “system 80 for delivering ultrasound to a patient and monitoring the patient.” [0074], Fig. 7) comprising:
a patient monitor processor (“processing circuitry 52” [0086], Fig. 5. Processor 70 [0069]-[0070], Fig. 6; “processing circuitry 70 configured to monitor symptoms and side effects" [0072]; “the at least one processor” [0119]) configured to: 
receive a series of ultrasound measurements (“Reflection of delivered ultrasound by a particular tissue varies based on the temperature of the tissue and, consequently, the temperature of tissue can be sensed via ultrasound imaging of the tissue.” [0043]; “receiving data from ultrasound device 12,” [0069]) received from a sensor (“wearable ultrasound device 12”, [0050], 12 [0074]. Figs 1-2 and 7; “any of ultrasound devices 12, 30, 40, or 50.  Ultrasound device 50, or any other device described herein, may determine, based on the ultrasound imaging signals generated by sensing circuitry 62, for example, that a value of the physiological parameter has exceeded a respective threshold and output the indication of the determination.” [0089]; Figs. 1-
process said series of ultrasound measurements to obtain hemodynamic data ("blood pressure" [0041], [0062]. “In some examples, ultrasound device 12 includes one or more sensors as described herein.  Furthermore, in some examples, ultrasound device 12 uses ultrasound to monitor one or more physiological parameters of patient 14.” [0042]; “processing circuitry 52 proceeds to calculate the value of a physiological parameter from the imaging signals (140)" [0088], Figs. 5, 10; “one or more of the ultrasound transducers configured to obtain an image of the patient, wherein the one or more physiological parameters comprise one or more of inflammation or spDentingern size determined based on the image," [0112]; “a blood flow rate" [0173]) of a patient (14, Fig. 1, [0071]) coupled to the sensor (seen in Fig. 1: “wearable ultrasound device 12 may include an adhesive layer as an attachment element for attaching the device to patient 14.  In addition to, or instead of the adhesive layer, in some examples, an attachment element may comprise a strap or garment." [0031]); 
control a patient monitor (interface 76 [0071], Fig. 6) to display the obtained hemodynamic data ("A user, such as a clinician, other caregiver, or patient 14, may interact with 
evaluate the obtained hemodynamic data to detect a variance in said data (“changes” [0084]. “The threshold may alternatively be a blood flow rate value or any other value… identify changes to or variations of the physiological parameter over time,” [0090]), the variance comprising a difference between successive data points (“An increase or decrease of an inflammatory response may also be detected by measuring changes (… a first point in therapy versus a second point in therapy, …)” [0039]); and 
generate a reconfiguration signal for the at least one configurable ultrasound transducer (“generate the drive signal” [0171]), wherein the timing of said generation is a function of said evaluation (“The wearable ultrasound device of any of examples 67 to 73, wherein the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers to modulate nerve tissue that at least partially controls the physiological parameter.” [0171]);
a patient monitor (interface 76 [0071], Fig. 6) under control of the patient monitor processor ("A user, such as a clinician, other caregiver, or patient 14, may interact with interface device 16 through user interface 76.  User interface 76 includes a display, with which processing circuitry 70 may present information, such as information physiological parameters," [0071]);
the sensor comprising the at least one configurable ultrasound transducer, wherein the sensor is communicatively coupled to the patient monitoring processor (“Interface device 16 is configured to communicate, e.g., via a wired or wireless connection, with wearable ultrasound 

While teaching the variance comprising a difference (“changes to or variations” [0090]) between successive data points (“a first point in therapy versus a second point in therapy” [0039]), Alford does not explicitly teach successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats.
However, Dentinger discloses a system and device for improved ultrasound cavitation mapping, which is analogous art. Dentinger teaches successive data points (“The hemodynamic parameters are used to define hemodynamic state on a beat-to-beat basis and to monitor changes in the physiological state" [0024]) relating to a same phase (184, “peak flow” [0045], Figs. 7-8) of a cardiac cycle (“the peak volumetric flow rate over the cardiac cycle…184” [0045], Figs. 7-8) and belonging to different heartbeats (“on a beat-to-beat basis” [0024]. The blood flow peaks, i.e., reaches its maximum, at a certain phase of each cardiac cycle. Therefore, the “peak flow” refers to a same phase of a cardiac cycle).
Therefore, based on Dentinger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alford to have successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats, as taught by Dentinger, in order to facilitate monitoring of non-invasive hemodynamic parameters (Dentinger: [0032], [0037]).
Regarding claim 10, Alford modified by Dentinger teaches the patient monitoring system of claim 9.
Alford teaches that the processor further configured to configure the at least one configurable ultrasound transducer (“Processing circuitry 52 is configured to control ultrasound transducers 54 to deliver ultrasound, e.g., for a therapeutic or diagnostic purpose. More particularly, processing circuitry 52 controls signal generation circuitry 56 to generate a signal based on power from power source(s) 58 that drives the ultrasound transducers to deliver ultrasound. Signal generation circuitry 56 may include one or more oscillators configured to generate signals of a desired frequency for the ultrasound, amplification or other circuitry to control the amplitude of the driving signals, as well as switching circuitry to selectively direct the signal to one or more of transducers 54 and/or selectively control the on/off state of individual ones or groups of transducers 54. Some or all of the signal generation circuitry may be respectively associated with certain ones or groups of transducers 54, or shared by all or a subset of transducers 54. Processing circuitry 52 may control ultrasound transducers 54 to deliver ultrasound to a particular depth, region, or point of tissue, with a particular amplitude, by selecting which of transducers 54 is on or driven, and controlling one or more of the amplitude or 

Regarding claim 12, Alford modified by Dentinger teaches the patient monitoring system of claim 9.
Alford teaches that the sensor is either a wearable sensor or a transesophageal echocardiography (TEE) probe ("the process of FIG. 10 may include generating, by sensing circuitry 62 of wearable ultrasound device 50, ultrasound imaging signals indicative of one or more physiological parameters over a period of time… These longer monitoring periods may be referred to as longitudinal monitoring made possible by a wearable ultrasound device such as any of ultrasound devices 12, 30, 40, or 50." [0089]; Figs. 1-5 and 7).  
Regarding claim 13, Alford teaches a computer-implemented method (“the functions described in this disclosure may be implemented in hardware, software, firmware, or any combination thereof.  If implemented in software, the functions may be stored on, as one or more 
instructions or code, a computer-readable medium and executed by a hardware-based processing unit." [0096]) of operating a patient monitoring processor (“processing circuitry 52” [0086], Fig. 5. Processor 70 [0069]-[0070], Fig. 6; “processing circuitry 70 configured to monitor symptoms and side effects" [0072]; “the at least one processor” [0119]), the method comprising: 
receiving a series of ultrasound measurements (“Reflection of delivered ultrasound by a particular tissue varies based on the temperature of the tissue and, consequently, the temperature of tissue can be sensed via ultrasound imaging of the tissue.” [0043]; “receiving data from ultrasound device 12,” [0069]) received from a sensor (“wearable ultrasound device 12”, [0050], 
processing said series of ultrasound measurements to obtain hemodynamic data ("blood pressure" [0041], [0062]. “In some examples, ultrasound device 12 includes one or more sensors as described herein.  Furthermore, in some examples, ultrasound device 12 uses ultrasound to monitor one or more physiological parameters of patient 14.” [0042]; “processing circuitry 52 proceeds to calculate the value of a physiological parameter from the imaging signals (140)" [0088], Figs. 5, 10; “one or more of the ultrasound transducers configured to obtain an image of the patient, wherein the one or more physiological parameters comprise one or more of inflammation or spDentingern size determined based on the image," [0112]; “a blood flow rate" [0173]) of a patient (14, Fig. 1, [0071]) coupled to the sensor (seen in Fig. 1: “wearable ultrasound device 12 may include an adhesive layer as an attachment element for attaching the device to patient 14.  In addition to, or instead of the adhesive layer, in some examples, an attachment element may comprise a strap or garment." [0031]); 
controlling a patient monitor (interface 76 [0071], Fig. 6) to display the obtained hemodynamic data ("A user, such as a clinician, other caregiver, or patient 14, may interact with interface device 16 through user interface 76.  User interface 76 includes a display, with which 
evaluating the obtained hemodynamic data to detect a variance in said data (“changes” [0084]. “The threshold may alternatively be a blood flow rate value or any other value… identify changes to or variations of the physiological parameter over time,” [0090]), the variance comprising a difference between successive data points (“An increase or decrease of an inflammatory response may also be detected by measuring changes (… a first point in therapy versus a second point in therapy, …)” [0039]); and 

generating a reconfiguration signal for the at least one configurable ultrasound transducer (“generate the drive signal” [0171]), wherein the timing of said generation is a function of said evaluation (“The wearable ultrasound device of any of examples 67 to 73, wherein the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers to modulate nerve tissue that at least partially controls the physiological parameter.” [0171]).
While teaching the variance comprising a difference (“changes to or variations” [0090]) between successive data points (“a first point in therapy versus a second point in therapy” [0039]), Alford does not explicitly teach successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats. 
However, Dentinger discloses a system and device for improved ultrasound cavitation mapping, which is analogous art. Dentinger teaches successive data points (“The hemodynamic parameters are used to define hemodynamic state on a beat-to-beat basis and to monitor changes The blood flow peaks, i.e., reaches its maximum, at a certain phase of each cardiac cycle. Therefore, the “peak flow” refers to a same phase of a cardiac cycle).
Therefore, based on Dentinger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alford to have successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats, as taught by Dentinger, in order to facilitate monitoring of non-invasive hemodynamic parameters (Dentinger: [0032], [0037]). 

Regarding claim 14, Alford modified by Dentinger teaches the computer-implemented method of claim 13.
Alford teaches that the patient monitor (interface 76 [0071], Fig. 6) has a dedicated display region (“a display," [0071]) onto which the hemodynamic data is displayed (a display, with which processing circuitry 70 may present information, such as information physiological parameters," [0071]), the hemodynamic data of a single series of ultrasound measurements spanning a full width of said dedicated display region (presenting data using the full width of the dedicated display region is a routine operation because a window used for data presentation can be adjusted by a user to fit the available screen area, which is simply an application of a known technique of adjusting GUI application window to a display device ready for improvement), and wherein the method further comprises:
 “the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers” [0171]); and
 generating the reconfiguration signal (“to modify the delivery of ultrasound” [0072]) in between successive series of ultrasound measurements if the detected variation is below the defined threshold (“processing circuitry 70 configured to monitor symptoms and side 
effects, e.g., based on physiological parameter sensed by sensors 18, sensing devices 19, sensors 46, and sensors 60… Processing circuitry 70 may be configured to control an ultrasound device to modify the delivery of ultrasound based on changes, or lack thereof, in the one or more symptoms or side effects over time." [0072]. Lack of changes implies that the detected variance of the physiological parameter is below the defined threshold, in which case a new ultrasound measurement is made with the modified delivery of ultrasound according to [0072], i.e., the reconfiguration signal is generated in between successive series of ultrasound measurements, which are the measurements made before and after the modification of the delivery of ultrasound).  In the combined invention of Alford and Dentinger, the variance is used.
Regarding claim 15, Alford modified by Dentinger teaches the computer-implemented method of claim 14.
Alford teaches immediately (“in response” [0047]; “relatively immediate,”  “as feedback” [0089]) generating the reconfiguration signal (“to generate the drive signal” [0171]) if the detected variation exceeds the defined threshold (“During the ambulatory period, ultrasound device 14 may deliver ultrasound ...on demand, e.g., initiated or suspended in response to 
Regarding claim 16, Alford teaches a non-transitory computer readable medium (“non-transitory medium” [0096]) having computer readable program instructions embodied thereon (“Instructions” [0096]) that, when executed on a processor (“processing circuitry 52” [0086], Fig. 5. Processor 70 [0069]-[0070], Fig. 6; “processing circuitry 70 configured to monitor symptoms and side effects" [0072]; “the at least one processor” [0119]. “Computer-readable media may include computer-readable storage media forming a tangible, non-transitory medium.  Instructions may be executed by one or more processors, such as one or more DSPs, ASICs, FPGAs, general-purpose microprocessors, or other equivalent integrated or discrete logic circuitry." [0096]), cause the processor to: 
receive a series of ultrasound measurements (“Reflection of delivered ultrasound by a particular tissue varies based on the temperature of the tissue and, consequently, the temperature of tissue can be sensed via ultrasound imaging of the tissue.” [0043]; “receiving data from ultrasound device 12,” [0069]) received from a sensor (“wearable ultrasound device 12”, [0050], 
process said series of ultrasound measurements to obtain hemodynamic data ("blood pressure" [0041], [0062]. “In some examples, ultrasound device 12 includes one or more sensors as described herein.  Furthermore, in some examples, ultrasound device 12 uses ultrasound to monitor one or more physiological parameters of patient 14.” [0042]; “processing circuitry 52 proceeds to calculate the value of a physiological parameter from the imaging signals (140)" [0088], Figs. 5, 10; “one or more of the ultrasound transducers configured to obtain an image of the patient, wherein the one or more physiological parameters comprise one or more of inflammation or spDentingern size determined based on the image," [0112]; “a blood flow rate" [0173]) of a patient (14, Fig. 1, [0071]) coupled to the sensor (seen in Fig. 1: “wearable ultrasound device 12 may include an adhesive layer as an attachment element for attaching the device to patient 14.  In addition to, or instead of the adhesive layer, in some examples, an attachment element may comprise a strap or garment." [0031]); 
control a patient monitor (interface 76 [0071], Fig. 6) to display the obtained hemodynamic data ("A user, such as a clinician, other caregiver, or patient 14, may interact with interface device 16 through user interface 76.  User interface 76 includes a display, with which 
evaluate the obtained hemodynamic data to detect a variance in said data (“changes” [0084]. “The threshold may alternatively be a blood flow rate value or any other value… identify changes to or variations of the physiological parameter over time,” [0090]), the variance comprising a difference between successive data points (“An increase or decrease of an inflammatory response may also be detected by measuring changes (… a first point in therapy versus a second point in therapy, …)” [0039]); and 
 
generate a reconfiguration signal for the at least one configurable ultrasound transducer (“generate the drive signal” [0171]), wherein the timing of said generation is a function of said evaluation (“The wearable ultrasound device of any of examples 67 to 73, wherein the processing circuitry is configured to control, based on the indication that the value exceeded the threshold, the signal generation circuit to generate the drive signal to the one or more ultrasound transducers to modulate nerve tissue that at least partially controls the physiological parameter.” [0171]).
While teaching the variance comprising a difference (“changes to or variations” [0090]) between successive data points (“a first point in therapy versus a second point in therapy” [0039]), Alford does not explicitly teach successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats. 
However, Dentinger discloses a system and device for improved ultrasound cavitation mapping, which is analogous art. Dentinger teaches successive data points (“The hemodynamic parameters are used to define hemodynamic state on a beat-to-beat basis and to monitor changes The blood flow peaks, i.e., reaches its maximum, at a certain phase of each cardiac cycle. Therefore, the “peak flow” refers to a same phase of a cardiac cycle).
Therefore, based on Dentinger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alford to have successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats, as taught by Dentinger, in order to facilitate monitoring of non-invasive hemodynamic parameters (Dentinger: [0032], [0037]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alford and Dentinger as applied to claim 10, and further in view of Lause (US 20130165785), hereinafter, Lause.
Regarding claim 11, Alford modified by Dentinger teaches the patient monitoring system of claim 10.
Alford modified by Dentinger further does not teach that the processor is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of the ultrasound beam angle produced by the sensor.  
However, Lause discloses a method and apparatus for aperture selection in ultrasound imaging, which is analogous art. Lause teaches the processor (processor 26 [0026]) is further 
Therefore, based on Lause’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Alford and Dentinger to have the processor that is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of the ultrasound beam angle produced by the sensor, as taught by Lause, in order to improve a signal –to–noise ratio of the received ultrasonic wave (Lause: [0035]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alford and Dentinger as applied to claim 1, and further in view of Mo et al (US 20060079778), hereinafter, Mo.
Regarding claim 17, Alford modified by Dentinger teaches the patient monitoring processor of claim 1.
Alford modified by Dentinger further does not teach that the processor is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a 
However, Mo discloses ultrasound imaging system parameter optimization, which is analogous art. Mo teaches that the processor (202, Fig. 2; 420, Fig. 4; “the fuzzy logic controller” [0036]) is further configured to configure the at least one configurable ultrasound transducer (402, Fig. 4, [0046]) by systematic adjustment of a frequency (“center frequency” [0075]) of the ultrasound beams (“both the transmit and receive subsystem setups including the transmit waveform (… center frequency), receive center frequencies … are adjusted automatically by the fuzzy logic controller. The inputs for this application include fuzzified image quality attributes based on the current B-image data. Examples of inference rules include: "If SNR in far field is poor, switch to a lower center frequency;" "If patient type is easy, switch to higher center frequency for better resolution;" [0075] - [0078]. “One embodiment for spectral Doppler image optimization is to automatically adjust both the transmit and receive subsystems including the transmit waveform (… center frequency), …, based on fuzzified measures of current spectral waveform image data. An inference rule example is: "If the spectral SNR is poor, switch to a lower transmit center frequency." [0091] - [0092]).
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Alford and Dentinger to have the processor  that is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a frequency of the ultrasound beams, as taught by Mo, in order to improve a signal –to–noise ratio of the received ultrasonic wave (Mo: SNR [0076], spectral SNR [0092]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alford and Dentinger as applied to claim 9, and further in view of Mo et al (US 20060079778), hereinafter, Mo.
Regarding claim 18, Alford modified by Dentinger teaches the patient monitoring system of claim 9.
Alford modified by Dentinger further does not teach that the processor is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a frequency of the ultrasound beams 
However, Mo discloses ultrasound imaging system parameter optimization, which is analogous art. Mo teaches that the processor (202, Fig. 2; 420, Fig. 4; “the fuzzy logic controller” [0036]) is further configured to configure the at least one configurable ultrasound transducer (402, Fig. 4, [0046]) by systematic adjustment of a frequency (“center frequency” [0075]) of the ultrasound beams (“both the transmit and receive subsystem setups including the transmit waveform (… center frequency), receive center frequencies … are adjusted automatically by the fuzzy logic controller. The inputs for this application include fuzzified image quality attributes based on the current B-image data. Examples of inference rules include: "If SNR in far field is poor, switch to a lower center frequency;" "If patient type is easy, switch to higher center frequency for better resolution;" [0075] - [0078]. “One embodiment for spectral Doppler image optimization is to automatically adjust both the transmit and receive subsystems including the transmit waveform (… center frequency), …, based on fuzzified measures of 
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Alford and Dentinger to have the processor  that is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a frequency of the ultrasound beams, as taught by Mo, in order to improve a signal –to–noise ratio of the received ultrasonic wave (Mo: SNR [0076], spectral SNR [0092]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alford and Dentinger as applied to claim 13, and further in view of Mo et al (US 20060079778), hereinafter, Mo.
Regarding claim 19, Alford modified by Dentinger teaches the computer-implemented method of claim 13.
Alford modified by Dentinger further does not teach that the processor is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a frequency of the ultrasound beams 
However, Mo discloses ultrasound imaging system parameter optimization, which is analogous art. Mo teaches that the processor (202, Fig. 2; 420, Fig. 4; “the fuzzy logic 
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Alford and Dentinger to have the processor  that is further configured to configure the at least one configurable ultrasound transducer by systematic adjustment of at least one of a density of the ultrasound beams produced by the sensor and a frequency of the ultrasound beams, as taught by Mo, in order to improve a signal –to–noise ratio of the received ultrasonic wave (Mo: SNR [0076], spectral SNR [0092]). 

Allowable Subject Matter
5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 7-10 of the REMARKS.
Claims 1-19
The Applicant argues that “Dentinger is silent regarding detecting a variance comprising a difference between successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats as claimed in claims 1, 9, 13, and 16 as amended herein” (Page 9). However, Alford teaches the variance comprising a difference (“An increase or decrease of an inflammatory response may also be detected by measuring changes” [0039]) between successive data points (“a first point in therapy versus a second point in therapy” [0039]), while Dentinger teaches successive data points (“The hemodynamic parameters are used to define hemodynamic state on a beat-to-beat basis and to monitor changes in the physiological state" [0024]) relating to a same phase (184, “peak flow” [0045], Figs. 7-8) of a cardiac cycle (“the peak volumetric flow rate over the cardiac cycle…184” [0045], Figs. 7-8) and belonging to different heartbeats (“on a beat-to-beat basis” [0024]. The blood flow reaches its maximum (peaks), at a certain phase of each cardiac cycle. Therefore, the “peak flow” refers to a same phase of a cardiac cycle). The Applicant argues that “the combination of Alford, Dentinger, and 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793      


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793